Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-19-00541-CV

                                         Richard LARES,
                                            Appellant

                                                 v.

                                        Karina GUEVARA,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12518
                            Honorable Peter Sakai, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
active docket of the court. The trial court’s judgment is VACATED, and the case is REMANDED
to the trial court for further proceedings consistent with our opinion. Because appellant is indigent,
no costs of this appeal are assessed.

       SIGNED October 28, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice